722 N.W.2d 849 (2006)
Dean VALENTE and Mark Valente, III, co-Successor Trustees of Valente Irrevocable Living Trusts, under Agreements dated 11/23/84 for the benefit of Dean Valente, Mark Valente, III, James Valente, and Richard Valente, and Mark Valente, III, Successor Trustee of the Matilde Valente Testamentary Trust, Plaintiffs-Appellees,
v.
Marco VALENTE, Jr., Defendant-Appellee, and
Raymond G. Glime, Appellant.
Docket No. 131192. COA No. 266638.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the March 3, 2006 order *850 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.